GREMILLION, Judge.
hOn July 9, 2014, Defendant, Chadwick McGhee, was found guilty of simple kidnapping, in violation of La.R.S. 14:45. On October 14, .2014, Defendant was adjudicated a third-felony offender.1
On November 12, 2014, Défendant wás sentenced to life’ imprisonment without benefit of probation, parole, or suspension of sentence. In docket number 15-285, the simple kidnapping conviction which led to Defendant being adjudicated a habitual offender, we vacated Defendant’s conviction on the basis of insufficient evidence. Accordingly, Defendant’s life sentence is vacated. •
SENTENCE VACATED. ■

. We note that the trial court incorrectly stated that Defendant had been convicted of second degree kidnapping, when he was in fact convicted of simple kidnapping. That conviction is the subject of Docket No. 15-285.